Citation Nr: 9916877
Decision Date: 06/18/99	Archive Date: 08/06/99

DOCKET NO. 95-19 657               DATE JUN 18, 1999

On appeal from the Department of Veterans Affairs Regional Office
in New Orleans, Louisiana

THE ISSUE

Entitlement to service connection for the cause of the veteran's
death. 

REPRESENTATION 

Appellant represented by: Veterans of Foreign Wars of the United
States 

ATTORNEY FOR THE BOARD 

C.A. Skow, Associate Counsel 

INTRODUCTION

The veteran served on active duty from February 1944 to July 1945.

This matter came before the Board of Veterans' Appeals (the Board)
on appeal from an August 1994 rating decision of the New Orleans,
Louisiana, Department of Veterans Affairs Regional Office (VARO).

We observe that, in April 1999, the appellant's representative
raised the issue of clear and unmistakable error in a July 25,
1990, rating decision as a basis for entitlement to death and
indemnity compensation. This issue is referred to VARO for
appropriate action.

FINDING OF FACT

Competent medical evidence has not been presented linking the cause
of the veteran's death to service-connected disability, or service
generally.

CONCLUSION OF LAW

A well grounded claim for service connection for the cause of the
veteran's death has not been presented. 38 U.S.C.A. 1101, 1110,
5107 (West 1991 & Supp. 1998); 38 C.F.R. 3.303, 3.312 (1998).

2 -

REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant seeks service connection for the cause of the
veteran's death. Service connection for the cause of the veteran's
death may be granted if the evidence of record demonstrates that a
disability incurred in service caused the veteran's death. 38
U.S.C.A. 1310 (West 1991 & Supp. 1998); 38 C.F.R. 3.312 (1998).

Additionally, the death of a veteran will be considered as having
been due to a service-connected disability when the evidence
establishes that such disability was either a principal or
contributory cause of death. The issue involved must be determined
by the exercise of sound judgment, without recourse to speculation,
after careful analysis of all the facts and circumstances
surrounding the death of the veteran. 38 C.F.R. 3.312(a) (1998).

A findings that the service-connected disability was a contributory
cause of death requires objective evidence that it substantially or
materially contributed to the cause of death, by either combining
to cause death, or aiding or lending assistance to the production
of death. It is not sufficient to show that the service-connected
disability casually shared in producing death, but rather it must
be shown that there was a causal connection. 38 C.F.R. 3.312(c)(1)
(1998).

However, the threshold question to be answered in all cases is
whether the appellant's claim is well grounded; that is, whether it
is plausible, meritorious on its own, or otherwise capable of
substantiation. Murphy v. Derwinski, 1 Vet.App. 78 (1990); Epps v.
Gober, 126 F. 3d 1464 (1997), adopting the definition in Epps v.
Brown, 9 Vet. App. 341, 344 (1996). If a particular claim is not
well grounded, then the appeal fails and there is no further duty
to assist in developing facts pertinent to the claim since such
development would be futile. 38 U.S.C.A 5107(a) (West 1991 & Supp.
1998). Furthermore, a claim which is not well

- 3 - 

grounded precludes the Board from reaching the merits of a claim.
Boeck v. Brown, 6 Vet. App. 14, 17 (1993).

An appellant has, by statute, the duty to submit evidence that a
claim is well grounded. 38 U.S.C.A. 5107(a) (West 1991 & Supp.
1998). Where such evidence is not submitted, the claim is not well
grounded, and the initial burden placed on the appellant is not
met. See Tirpak v. Derwinski, 2 Vet. App. 609 (1992). Evidentiary
assertions by the appellant must be accepted as true for the
purposes of determining whether a claim is well grounded, except
where the evidentiary assertion is inherently incredible. See King
v. Brown, 5 Vet.App. 19 (1993).

In this case, a death certificate shows that the veteran died on
July 1, 1994, from a cerebral vascular accident (stroke) due to
atherosclerotic vascular disease. Service medical records are
negative for cerebrovascular or cardiovascular disease. At the time
of his death, the veteran was service-connected for residuals of
cerebral concussion (40%), anxiety state with tremulousness,
nervousness and insomnia (30%), bilateral hearing loss (10%),
trench foot (0%), and back concussion (0%). His nonservice-
connected disorders were noted as cerebral vascular accident,
myocardial infarction with high blood pressure, bilateral pes
planus and bursa of the left foot, and kidney condition.

The appellant contends that the veteran's service connected
disabilities led to heart disease, which in turn caused his stoke
and death. Pursuant to a December 1996 remand decision, the Board
requested that the appellant authorize release of the veteran's
terminal hospital records. She did not comply with this request. We
note that the duty to assist claimants in the development of their
claims is not a one-way street; but rather, claimants are expected
to comply with reasonable requests for information. See Wood v.
Derwinski, 1 Vet.App. 190 (1991).

4 - 

Additionally, pursuant to the same Board remand decision, a VA
medical opinion was obtained. A VA physician reviewed the evidence
in the claims folder and concluded in July 1998 as follows:

... arteriosclerotic heart disease did not have its onset in
service or within the initial post separation year, and; ... the
veteran's service-connected disabilities did not cause of
contribute materially or substantially to the cause of the
veteran's death.

The appellant has not provided competent medical evidence rebutting
the July 1998 VA medical opinion.

After having reviewed all the assembled evidence in this case,
including the service medical records, post service examination
reports, the death certificate, and the July 1998 VA medical
opinion, the Board finds that a well grounded claim for service
connection for the cause of the veteran's death has not been
submitted. The appellant has failed to present competent medical
evidence showing a link, or nexus, between the veteran's cause of
death and service-connected disability or service generally. We
note that, as a layman, the appellant is not competent to offer
opinions on medical causation and, moreover, the Board may not
accept unsupported lay speculation with regard to medical issues.
See Espiritu v. Derwinski, 2 Vet.App. 482 (1992). Also, lay
assertions of medical causation or medical diagnosis cannot
constitute evidence to render a claim well grounded. Lathan v.
Brown, 7 Vet.App. 359, 365 (1995); Grottveitt v. Brown, 5 Vet. App.
91, 93 (1993); Tirpak v. Derwinski, 2 Vet.App. 609, 611 (1992).

We note that under 38 U.S.C.A. 5103(a) the VA is obligated to
advise claimants of the evidence necessary to complete his
application. Robinette v. Brown, 8 Vet.App. 69 (1995). VARO
successfully completed this obligation in its statement of the case
and subsequent supplemental statement of the case. Likewise, the

5 -

Board's discussion above informs the appellant of the requirements
for the completion of her application for the claim for service
connection.

ORDER

Service connection for the cause of the veteran's death is denied.

C.P. RUSSELL 
Member, Board of Veterans' Appeals 

